Title: From Benjamin Franklin to Deumié Groc, 25 February 1785
From: Franklin, Benjamin
To: Deumié Groc, (Jean-Baptiste?)


				
					Monsieur
					Passy 25 fev. 1785
				
				Jay recu la Lettre que Vous m’aviez fait l’honneur de mécrire le 26me. 9bre. dernier Touchant L’aimable Elizabeth Vau.

[Vaisseau] françois destiné pour philadelphie, mais dèserté En mer par son Capitaine et Equipage et Ensuitte Conduit à terre neuve. Jay immediatement Ecrit à Monsieur Barclay notre Consul pourlors á Lorient requerant de lui á me procurer une copie du procés Verbal dont Vous faites mention être fait par le capne. francois et par le Capne. Shewell qui l’a conduit chez vous et qui ont rapport au dit navire. Quand je les ay reçus & Lû j’étois Surpris de Trouver qu’aucun d’eux comme Vous lobservez ne fait aucune mention des huit hommes à bord d’un navire qui est depeint Etre dans une Situation aussi désesperante. Environ Le même Tems jay reçu une Lettre du Capitaine Shewell lui même Contenant quelques papiers relatifs à la même affaire avec un ordre du Congré ladessus, detout quoy je vous Envoie les copies ci inclus; En comparant ces papiers avec les deux procés Verbaux, plusieurs circonstances sont á observer et demandent des Explications, Comme aussy L’omission mentionné ci dessus, que celle de la nature et Valeur des marchandises prises du navire coulant Bas d’eau et portées à bord du capitaine Shewell par le Capne. francois, le motif qui porte á faire un trou au navire & comment est arrivé que la quantité d’eau qui est Entré dans le navire n’a point fondû le Sel et pourquoi les Vents qui ont

conduit Le capne. Shewell avec le capitaine françois et Ses gens au port de LOrient n’ont pas pû Servir également pour L’aimable Elizabeth conformement aux ordres qu’on dit lui avoir donné. Ces points n’étants pas clair aucune application n’a Encore Eté fait à cette occasion à la cour d’angleterre. On pense Etre aussi plus régulier que le capitaine Shewell devroit le 1er. réclamer justice à La cour de L’amirauté d’angleterre. Vous avez ici Toutes les informations que je puis Vous donner dans cette affaire, si plus Est nécessaire, je vous Conseillerois d’Ecrire à Mr. Barbois [Marbois] Consul de france à philadelphie qui probablement pourra Vous les procurer.
				Jay Lhonneur d’étre, Monsieur Votre trés humble et trés obeissant Serviteur
				
					signé B. FRANKLIN.
					M. Deumier Groc
				
			